Citation Nr: 0715363	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  06-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for essential tremor of the right upper extremity.

2.  Entitlement to an initial disability rating in excess of 
40 percent for essential tremor of the left upper extremity.

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right upper extremity.

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to April 
1950, and from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO).  In a March 2005 rating decision, the RO 
granted service connection for essential tremor of the right 
upper extremity and for essential tremor of the left upper 
extremity.  For those disabilities, the RO assigned initial 
disability ratings of 20 and 30 percent, respectively, 
effective May 5, 2000.  

The veteran appealed as to both ratings.  During the appeal, 
in a December 2005 rating decision, the RO increased the 
ratings respectively assigned for the service-connected right 
and left upper extremity disabilities.  The RO increased the 
assigned ratings: from 20 to 50 percent for the essential 
tremor of the right upper extremity, and from 30 to 40 
percent for the essential tremor of the left upper extremity.  
 
Because the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the claim essentially involves the propriety of the initial 
disability ratings assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Since the disability ratings assigned 
during the appeal did not constitute a full grant of the 
benefit sought, the issue concerning the degree of disability 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In a May 2006 rating decision, the RO denied entitlement to 
special monthly compensation based on loss of use of both 
upper extremities.  The veteran perfected an appeal to the 
Board from that denial.  

The veteran testified in August 2006 before an RO decision 
review officer at the RO.  This case has been advanced on the 
Board's docket in accordance with the provisions of 38 C.F.R. 
§ 20.900 (c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claims on appeal.  The veteran is seeking higher 
initial disability ratings for his right and left upper 
extremity disabilities; and seeking entitlement to special 
monthly compensation (SMC) based on loss of use of the left 
upper extremity and loss of use of the right upper extremity.  

Review of the claims file shows that VA last examined the 
veteran for his service-connected essential tremor of the 
right upper extremity and essential tremor of the left upper 
extremity in March 2004.  The report of that examination 
shows that the primary purpose of that examination was to 
address the question of whether there was an etiological 
connection to service, including whether any preexisting 
disorder was aggravated by service.  While the March 2004 VA 
examination report did contain some findings as to the 
severity of the condition due to the right and left upper 
extremity disabilities, another examination is required for 
the following reasons.  

First, that examination was more than three years ago, and 
more recent medical records indicate that the bilateral upper 
extremity disabilities have worsened.  Most recently, a 
private treatment office note dated in November 2005 shows 
that the veteran's treating physician stated that there had 
been progressive tremor in the right upper extremity in the 
short time since the veteran was last seen in September 2005.  
That was more than two years ago.  

Therefore, a contemporaneous and thorough VA examination, 
which takes into account any additional records of prior 
medical treatment since the March 2004 VA examination, would 
assist the Board in clarifying the severity of the veteran's 
essential tremor of the right upper extremity and essential 
tremor of the left upper extremity.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

Prior to any examination, all outstanding records of 
pertinent medical treatment should be obtained.

Second, the veteran is seeking entitlement to special monthly 
compensation (SMC) based on loss of use of the left upper 
extremity and loss of use of the right upper extremity.  The 
available clinical evidence of record is unclear as to 
whether he meets the criteria required.  In order to warrant 
entitlement to SMC on this basis, the medical evidence must 
show that one or both of the veteran's bilateral upper 
extremity disabilities meet the definition for "loss of 
use" of one or both upper extremities as defined under the 
regulatory criteria specified in 38 C.F.R. §§ 3.350(a)(2) and 
4.63 (2006).

The issue is whether the evidence demonstrates that the 
veteran's service-connected right and/or left upper extremity 
disabilities, alone, resulted in permanent loss of use of one 
or both upper extremities.  The claims file does not contain 
any opinion specifically on this matter.

Since a medical opinion that addresses these specific 
requirements is needed, the Board finds that the veteran 
should be afforded another examination in order to obtain 
such an opinion.  The examiner should, to the extent 
possible, distinguish symptoms attributable to service-
connected essential tremor of the right upper extremity and 
essential tremor of the left upper extremity, from any 
attributable to any non-service-connected disability.  

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical care providers who evaluated or 
treated him for his essential tremor of 
the right upper extremity and essential 
tremor of the left upper extremity.  
Attempt to obtain copies of medical 
records from all sources identified not of 
record already; and obtain all pertinent 
VA medical records of treatment not of 
record, including any VA treatment records 
dated after March 2005. 

2.  After completing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo nerve and any other appropriate 
examination of the essential tremor of the 
right upper extremity and essential tremor 
of the left upper extremity, to determine 
the nature and severity of these 
disabilities; and, as specified below, to 
determine whether the right and/or left 
upper extremities' conditions represent 
"loss of use" as defined under criteria 
for establishing eligibility for SMC.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiners should 
review the claims folder in conjunction 
with the examination, and this fact should 
be so indicated in the examination report. 
The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to respond.

The nerve examination should report all 
findings and note all symptoms compatible 
and with and appropriate for the essential 
tremor of the right upper extremity and 
left upper extremity.  The examiner should 
describe all pathological manifestations 
attributable to these disabilities; 
including  effects of required treatment 
modes, and state whether such effects 
constitute any chronic disorder.

For each upper extremity, as to service-
connected disability, the examiner should: 

(A) specifically comment as to whether the 
condition is productive of (analogous in 
functionality to): 
(i) incomplete paralysis; or (ii) complete 
paralysis of the lower radicular group, 
with all intrinsic muscles of the hand, 
and some or all of flexors of the wrist 
and fingers, paralyzed (substantial loss 
of use of hand); and 

(B) provide an opinion as to whether the 
essential tremor of each upper extremity 
results in a condition productive of 
"loss of use," with "loss of use" 
defined as existing if no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the elbow, with use of a suitable 
prosthetic appliance.  The examiner should 
base the opinion on the actual remaining 
function, such as whether the acts of 
grasping, manipulation and other related 
functions remain.

The examiner should discuss, separately, 
the effects of the veteran's service-
connected right and left upper 
extremities, on his daily activities.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If a determination remains unfavorable to 
the appellant, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
allow the applicable time period to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


